DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/9/2020 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numeral 4534 mentioned in the Specification is not shown in Fig. 97.  It appears reference numeral 4134 is incorrectly used in this Figure.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a fastener opening and communicating with a fastener receiver assembly” (emphasis added).  It is unclear from this limitation whether the fastener receiver assembly is being positively recited as part of the claimed invention, or if it is merely a relational limitation to further define the fastener opening being in “communication” with the fastener receiver assembly.  This renders claims 1-11 indefinite.
	Claim 3
Recites the limitation “said guide module mounts a depressible interlock assembly comprising…pivot position” (emphasis added).  It is unclear whether the depressible interlock assembly is being positively recited as part of the claimed invention.
Recites the limitation “one opening” in line 3 in non-antecedent form.  Is this one of the previously established “two spaced openings”, or is it a separate and distinct opening?  
Claim 5 recites the limitation “said guide module mounts a variably positionable locator” (emphasis added).  It is unclear whether the variably positionable locator is being positively recited as part of the claimed invention.  This renders claims 5-8 indefinite.
Claim 6 recites the limitation “a pair of laterally spaced arms…mount a variably positionable elongated position detector” (emphasis added).  It is unclear whether the variably positionable elongated position detector is being positively recited as part of the claimed invention.  This renders claims 6-8 indefinite
	Claim 16 recites the limitation “a depressible spring loaded member” in line 2.  It is unclear whether this limitation is being positively recited as part of the claimed invention as it is merely recited in a functional limitation as to how the guide angle assembly is securable.  
	Claim 17 recites “an elongated slot receiving a position detector” (emphasis added).  It is unclear whether the position detector is being positively recited as part of the claimed invention.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4--8, 10, 12-15, 17, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu (US 20090194954) in view of Wolff (US 4572715).
	Regarding these claims Hsu teaches:
1. An adaptor for a fastener driver assembly comprising: 
a head (400) defining a fastener opening (slot at end of 400 - left-most in Fig 15) and communicating with a fastener receiver assembly (end of 400 comprising the circular aperture); 
a connector (110) configured to mount said head to the driver assembly so that a fastener received in said receiver assembly is drivable through said opening (is capable of as clearly seen in Figs). 
12. A fastener installation tool assembly comprising: 
a fastener driver assembly (200); 
a head (400) having an entry reference engagement surface (surface defining slot in 400 wherein the screw enters 400) and defining a fastener opening (slot in 400); 
a connector (110) configured to mount said head to the driver assembly at a secured angular position so that a fastener is drivable through said fastener opening (is capable of as clearly seen in Figs).
20. A fastener installation assembly comprising: 
a head (400) having an entry surface (inner surfaces defining slot at end of 400) and defining a fastener opening (slot at end of 400) in said entry surface; 
a connector (110) configured to mount said head to the tubular member at a fixed angular position so that a fastener is drivable through said opening (is capable of as clearly seen in Figs).

	Hsu, however, does not explicitly teach:

so that when said guide module is at a first pivot position and said reference engagement structure engages a member, a fastener is drivable by said fastener drive assembly through said fastener opening at an oblique entry angle into said member and when said guide module is at a second pivot position and said reference engagement structure engages said member, a fastener is drivable through said fastener opening at a normal entry angle into said member.  
2. The adaptor of claim 1 wherein said first entry angle relative to a vertical axis is approximately 12o.  
4. The adaptor of claim 1 wherein said head defines a drive axis and said guide module is pivotal about an axis orthogonal to said drive axis.  
5. The adaptor of claim 1 wherein said guide module mounts a variably positionable locator securable in a fixed position.  
6. The adaptor of claim 5 wherein said locator comprises a pair of laterally spaced arms which extend from said guide module and mount a variably positionable elongated position detector.  
7. The adaptor of claim 6 further comprising a knob which secures the locator in a fixed position to said guide module.  
8. The adaptor of claim 7 wherein each of said arms is parallel to said reference engagement structure.  
10. The adaptor of claim 1 further comprising at least one flush indicator which indicates a flush position of said reference engagement structure.  

12. an angle guide assembly pivotally mounted to said head and having a guide reference;  
OMG/297/US- 56 -a locator having a locating reference surface slidably mounted to said guide assembly; 
so that when said guide assembly is at a first angular position relative to said head and said locating reference surface engages a vertical edge of a structural member, and said guide reference engages a horizontal surface of said structural member, a fastener is drivable by said fastener driver assembly through said fastener opening at a normal entry angle into said structural member, and when said guide assembly is at a second angular position relative to said head and the guide reference engages a horizontal surface of said structural member, a fastener is drivable through said fastener opening at an oblique entry angle into said structural member.  
13. The installation tool of claim 12 wherein said oblique entry angle is approximately 12o from a vertical line.  
14. The installation tool of claim 12 wherein said fastener is driven into a rim board to connect said structural member and said rim board, and said structural member is a top plate, a header, a beam or a bottom plate.  

17. The fastener installation assembly of claim 12 wherein said locator comprises a pair of elongated arms mounting a platform defining said locator reference surface and defining an elongated slot receiving a position detector and said guide assembly has a pair of bores for slidably receiving said locator arms.  
18. The fastener installation assembly of claim 17 wherein each said locator arm is fixedly secured by a knob threadably engaging said guide assembly.  

20. a guide assembly pivotally mounted to said head comprising a pair of spaced panels having coplanar reference edges; and 
a locator removably mounted to said guide assembly and having a movable position locator; 
so that when said guide assembly is at a first angular position relative to said head and said locator engages a vertical surface, and said reference edges engage a horizontal member, a fastener is drivable through said fastener opening into said horizontal member at a first entry angle, and when said guide assembly is at a second angular position relative to said driver assembly and said reference edges engage the horizontal member, a fastener is drivable through said fastener opening at a second entry angle into said horizontal member.

	Wolff teaches that it is well known to provide power tools with a device attached thereto, the device comprising a guide module (2) pivotally attached (pivots as about arrow 41) to the power tool (attaches to power tool at aperture defined by 5), the guide module having a pair of laterally spaced panels (16) with coplanar edges (clearly seen in Figs 1 & 5) and defining a reference engagement structure (bottom surface of 2; Fig 1), wherein the guide module may be situated at a multitude of entry angles with respect to the power tool and work surface, wherein this entry angle may be about 12o, wherein the guide module is pivotal about an axis orthogonal to the drive axis of the power tool (as defined by an axis of apertures in 5 and 14), wherein the guide module mounts a platform being a variably positionable locator (20+22+26) securable in a fixed position (via 21 and 24), wherein the locator comprises a pair of laterally spaced arms (18) which extend from the guide module through bores (17) and mount a variably positionable elongated position detector (59 may “detect” the edge of a work surface when it comes into contact with it, such as shown in Fig 6) via an elongated slot (which .

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu in view of Wolff and Huang (US 20040093997).
	Regarding this claim Hsu in view of Wolff teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
9. The adaptor of claim 1 wherein said receiver assembly further forms a fastener channel and further comprising a magnet assembly for retaining said fastener in said channel. 

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Kigel, Gehring, and Habermehl are cited as showing relevant fastener drivers with similar heads as the disclosed invention.  Beachy is cited as showing an angularly adjustable adaptor for a fastener driving tool.  Tillinghast is cited as showing an adaptor to allow for angular adjustment of a fastener driving tool on a work surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723